 WESTINGHOUSE ELECTRIC CORPORATION275(1)All maintenance employees, excluding all other employees,office, clerical, technical, and professional employees, guards, andsupervisors as defined in the Act.(2)All production employees, excluding all other employees,office, clerical, and professional employees, guards, and supervisors asdefined in the Act.If a majority of the employees in each of the voting groups (1) and(2) select the Joint Petitioner, they will be taken to have indicatedtheir desire to constitute a single appropriate unit. If a majorityof the employees in voting group (1) select a labor organization whichis not selected by the employees in voting group (2), the employees invoting group (1) will be taken to have indicated their desire to con-stitute a separate unit. If a majority of the employees in votinggroup (2) alone vote for the Joint Petitioner, that union will be certi-fied for such unit.The Regional Director is instructed to issue acertification of representatives consistent herewith to the bargainingagent or agents selected for such unit or units, which the Board, underthe circumstances, finds to be appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]WESTINGHOUSE ELECTRIC CORPORATION, ELECTRONIC TUBE DIVISIONandUNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA,AFL, PETITIONERWESTINGHOUSEELECTRIC CORPORATION, ELECTRONIC TUBE DIVISIONandDISTRICT LODGENo. 58,INTERNATIONAL ASSOCIATION OF MA-CHINISTS,AFL,PETITIONER.Cases Nos. 3-RC-1084 and 3-RC-1101.January 14, 1953Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeKatherine A. Tarbell, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :102 NLRB No. 30. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner in Case No. 3-RC-1084, herein called the Car-penters; the Petitioner in Case No. 3-RC-1101; United Electrical,Radio and Machine Workers of America, UE, an intervenor; Ameri-can Flint Glass Workers Union of North America, an intervenor,herein called the Flint Glass Workers; International Union of Elec-trical,Radio & Machine Workers, CIO, an intervenor; and Inter-national Brotherhood of ElectricalWorkers, AFL, an intervenor,are labor organizations claiming to represent employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act,4.The Employer and all labor organizations party to these pro-ceedings, except the Carpenters, generally agree that a single unitof production and maintenance employees at the Employer's Horse-heads, New York, plant is appropriate.The Carpenters seeks a sep-arate unit for certain maintenance employees at the plant, includingcarpenters, pipefitters, electricians, mechanics, welders, painters, ma-chinists, tool crib employees, and stockroom employees or, in the al-ternative, a craft unit of carpenters 2The Employer and the FlintGlass Workers would exclude plant clerical employees from any unitfound appropriate.The Employer manufactures electronic tubes at its Horseheads,New York, plant. Its maintenance department includes a machineshop, carpenter shop, and a general storeroom (in and out of whichwork carpenters, pipefitters, electricians, welders, painters, machin-ists, toolroom attendants, and stockroom employees), and powerhouseemployees, and janitors.These skilled, semiskilled, and unskilledmaintenance employees service the plant properties and repair andmaintain production machinery throughout the plant.They do noproductive work.Each group of maintenance employees works underits respective craft or group foreman, and all such foremen reportto the maintenance superintendent.Working conditions are generally1We find no merit in the contention of the Employer and the Flint Glass workers thattheir union-shop contract executed on October 18, 1952,is a bar to these proceedings.The1951 amendment to the Act requires,with respect to union-shop contracts,that a labororganization must have"at the time the agreement was made or within the precedingtwelve months received from the Board a notice of compliance with sections 9, (f), (g),and (h). . .Local 1014 of Flint Glass workers, a party to this contract, was not incompliance during the period required by the Statute,and did not effectuate complianceuntil November 18, 1952.We therefore find, without regard to any other considerations,that the contract is not a bar to these proceedingsFein Tin Can Co., Inc.,99 NLRB158, and cases cited therein.Cf.The D. M. Rare Paper Company,99 NLRB 1487.'The Carpenters would include millwrights in its proposed craft unit.The Employerhas no employees within this classification.We make no finding therefore with respectto the unit placement for millwrights. WESTINGHOUSE ELECTRIC CORPORATION277uniform throughout the plant.Thereis nohistory of collective bar-gaining among the plant employees.The Board has in the past, in the absence of bargaining history,set up for maintenance employees of various skills and duties a singlebargaining unit .-3However, the Carpenters, in the instant case, wishesto exclude from its proposed maintenance unit, not only the power-house employees, but also all the building service employees who,like all other maintenance employees, are subject to maintenance super-vision.We reject the unit initially sought by the Carpenters becauseitdoes not include all the maintenance employees. It is, however,clear that carpenters working at the plant are a distinct and traditionalcraft group to which we have accorded separate craft representation,despite normal integration of plant processes.We find, therefore,in accord with the Carpenters' alternate request, that carpenters atthe plant may constitute a separate craft unit for bargaining pur-poses; on the other hand, they may constitute a part of a plantwideunit urged by the other parties herein, which is also appropriate.We shall make no final unit determination for these employees atthis time.We shall direct elections among the following votinggroups of employees at the Employer's Horseheads, New York, plant:(a)All carpenters and their apprentices, excluding all other em-ployees and supervisors as defined in the Act.(b)All production and maintenance employees, including plantclerical employees,4 but excluding carpenters and their apprentices,confidential employees, office clerical employees, laboratory techni-cians,professional employees, guards, and supervisors as defined inthe Act.If a majority of employees in voting group (a) select the Carpentersas their bargaining representative, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit, which the Boardunder these circumstances finds appropriate for bargaining purposes.If employees in voting group (a) and employees in voting group (b)select the same bargaining representative, the Board finds that allthese employees, under these circumstances, constitute a single plant-wide unit appropriate for bargaining purposes. If, however, em-ployees in voting group (b) select a representative other than thatchosen by employees in voting group (a), the Board finds that em-ployees in voting group (b) constitute a residual unit appropriate forbargaining purposes."'Westinghouse Electric Corporation,87NLRB 463,and cases cited therein4We find no merit in the Employer's contention that'employees who collect and tabulateproduction information for supervisors should be excluded from the unitAs plant deri-eals,we shall include them in the unitWilsondCo., Inc.,97 NLRB 1388;Farrell-Cheek'SteelCompany,88 NLRB 303.250983-vol. 10 2-5 3-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.Flint Glass Workers contends in its brief that the petitions hereinare premature because of contemplated expansion in the Employer'splant from 319 employees to an expected 800 employees within 1 year.The record, however, shows that the present number of employees con-stitutes a substantial and essentially representative proportion of theexpected complement.Moreover, further expansion is entirely con-tingent upon increasedsalesof the Employer's product.Under these circumstances, we seeno reasonfor departingfrom ourusual policy of directing immediateelections s[Text of Direction of Elections omitted from publication in thisvolume.]6 General Motors Corporation,82 NLRB 876.GLOBE PRODUCTS CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILEWORKERSorAMERICA, AFL.Case No. 7-CA--578.January 15,1953Decision and OrderOn June 18,1952, Trial Examiner W. Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, andbriefs in support thereof.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the ex-ceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions :1.We agree with the Trial Examiner that Ripley and Little werediscriminatorily discharged in violation of Section 8 (a) (3) of theAct.However, in addition to the findings, which we adopt, uponwhich the Trial Examiner based his conclusions, we rely upon the factthat Ripley and Little were selected as union representatives shortlyafter the Union was organized in the Respondent's plant.These twoemployees were thus identified to the Respondent as leaders in the-1Pursuantto the provisionsof Section3 (b) ofthe National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[ChairmanHerzog and Members Murdock and Peterson].102 NLRB No. 35.